—Order, Supreme Court, New York County (Emily Goodman, J.), entered May 1, 1998, which, to the extent appealed from as limited by the briefs, denied the motion of defendants Lawson, Checkmate and Sterla for summary judgment dismissing the second cause of action for harassment and intentional infliction of emotional distress, unanimously reversed, on the law, without costs, the motion granted and the second cause of action dismissed.
In this more than 17-year old action, the motion court should have granted the motion of defendants Lawson, Checkmate and Sterla for summary judgment dismissing plaintiffs cause of action for intentional infliction of emotional distress, since plaintiff failed to demonstrate that the alleged conduct of those defendants satisfied all of the elements of that tort. Specifically, plaintiff has never made an evidentiary showing that the alleged conduct caused any mental or physical symptom or injury that would indicate the existence of severe emotional distress (see, Howell v New York Post Co., 81 NY2d 115, 121). Concur — Sullivan, J. P., Williams, Wallach, Lerner and Friedman, JJ.